Citation Nr: 1516106	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had service as a recognized guerilla from August 1944 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant's application to reopen a claim of entitlement to service connection for the cause of the Veteran's death was denied in a November 2007 Board decision, which she did not appeal.

2.  Evidence received since the November 2007 Board decision is does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the appellant's claim and does not raise a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1. The November 2007 final decision that declined to reopen the appellant's previously denied claim for service connection for the Veteran's cause of death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has not been received to reopen a claim for service connection for the Veteran's cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes VAOPGCPREC 6-2014 however which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

The RO provided the appellant pre-adjudication notice by a letter dated in April 2012.

VA has obtained the Veteran's service records and offered her assistance in obtaining records.  She provided VA with some evidence, but has not requested VA's assistance in obtaining any records.  There is no indication that VA or any other Federal agency is in possession of any possibly relevant evidence.  VA need not obtain a medical opinion in connection with the claim to reopen as that duty only applies is new and material evidence has been presented or secured.  Such evidence has not been presented in this case.  38 C.F.R. § 3.159(c)(4)(iii).  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board first notes that the prior Board decisions of October 2004 and November 2007 are final.  The appellant filed motions for reconsideration with both decisions, which were denied respectively in January 2005 and May 2008.  There is no indication that an appeal was accepted for filing by the U.S. Court of Appeals for Veterans Claims.  

As noted above, the appellant's application to reopen the claim for service connection of the Veteran's death was denied in a November 2007 Board decision that the appellant did not appeal.  The Board particularly found that new and material evidence had not been submitted showing that the Veteran's cause of death, i.e. acute myocardial infarction, was related to service or a service-connected disability.  The evidence then of record consisted of service treatment records, service department records, statements from the appellant, private medical records, the appellant's December 2003 RO testimony, a copy of a certificate of death listing the cause of death as acute myocardial infarction, personal statements from fellow servicemen, medical treatise evidence relating to myocardial infarction, and the appellant's June 2007 testimony before the Board.  Notably, the appellant's statements reflect her recollection that the Veteran had informed her that he had experienced heart and chest pain symptoms during his period of recognized guerilla service.  

New and material evidence has not been received to reopen the claim.  In January 2008 the appellant submitted a Motion for Reconsideration, in which she relates that the Veteran experienced chest pain in service.  She also submitted a stock certificate for the Philippine Veterans Bank, showing that the late Veteran owned shares therein, as well as a doctor's statement pertaining to her health.  Although the Motion for Reconsideration was not of record at the time of the Board's November 2007 denial, it is duplicative of her prior statements of record in which she relates a history of the Veteran having chest pain in service and an onset of cardiac disability therein.  As it is redundant, it is not considered new evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Otherwise, the stock certificate and the evidence relating to the appellant's health, although new, are not material, in that they do not relate to the unestablished fact necessary to the claim, i.e. that the Veteran's cause of death is related to service or service-connected disability.  In short, in the absence of new and material evidence attributing the Veteran's cause of death to service, the claim cannot be reopened.  The submitted records are not new and material.  Shade, supra.


ORDER

New and material evidence not having been received, the application to reopen the claim for service connection for the Veteran's cause of death is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


